El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.
D. S. Stern & Co. son comerciantes. Sucesores de Es-moris & Co. los demandar on, por daños y perjuicios por de-jar de cumplir con un alegado contrato de entrega de arroz. Los apelados presentaron prueba tendente a establecer que los apelantes nombraron a M. E. Alcaraz & Co. como sus-agentes aparentemente, o finalmente como alegan los apela-dos con amplia facultad por parte de los segundos para obli-gar a su principal en el contrato de venta realizado con dichos apelados. Los apelantes sostienen que los agentes no tenían tal facultad y que estaban limitados a hacer o recibir-ofertas que habían de ser ratificadas por dichos apelantes, y que tal ratificación no tuvo lugar.
A la demanda formulada en este caso fue opuesta una excepción previa sustancialmente por el fundamento de que-*641la acción había sido establecida prematuramente puesto que a la fecha de la radicación de la demanda no había llegado el momento de la entrega. Los demandantes enmendaron su demanda y su nueva reclamación radicada es de fecha posterior a la de la fecha de la entrega de los artículos. Po-dríamos tener algunas dudas en ciertos casos de si una acción que es prematura puede quedar subsanada por una demanda enmendada, pero como los demandados se negaron absoluta-mente a entregar los artículos y como aparecía una alega-ción en este sentido tanto en la demanda' original como en la enmendada la corte estuvo justificada al desestimar la ex-cepción previa en este particular. Cuando una parte en un supuesto contrato niega absolutamente su existencia y se le demanda por daños y perjuicios por incumplimiento del mismo, la otra parte contratante no tiene que esperar que llegue la alegada fecha para su cumplimiento. El derecho de acción de la segunda surge inmediatamente cuando se niega el contrato. 6 R. C. L. 102 y 23 R. C. L. 1409. Los resultados de esta saludable regla lo demuestran los hechos del caso puesto que los apelados vendieron la alegada mer-cancía o su equivalente a un tercero y surgió contra ellos una obligación existente. Esto resuelve el primer señala-miento de error.
El otro señalamiento es que la corte cometió error al de-clarar que los apelantes estaban obligados a entregar los supuestos artículos. Hubo prueba al efecto de que en abril 18, 1919, D. S. Stern & Co. escribieron una carta algo ambi-gua a M. E. Alcaraz & Go. por la que se autorizaba a éstos para efectuar Agentas en comisión en el distrito de Mayagüez. En un párrafo subsiguiente de la carta se pide a los agentes que cablegrafíen en caso de encontrar alguna persona inte-resada en cuyo caso los que suscriben ofrecen informar por cable cuáles son los precios más bajos. No existe en la carta nada que demuestre claramente, si acaso, que los agentes ha-bían de someter el nombre del pretendido comprador o que *642no habría venta hasta que fuera sometida y aceptada la oferta que es la actitud asumida por el apelante. Ni tampoco con-tradice necesariamente la carta la teoría de los apelantes de que las ventas sólo podían hacerse después de tal ratificación o confirmación.
Sea esto como fuere, en cierta fecha M. E. Alcaraz & Co. ofrecieron vender a los apelados mil sacos de arroz a $6.10 el saco, oferta que fué aceptada por los últimos. Debido a cierta equivocación la oferta fué transmitida a los apelantes al precio de $7.10. Ellos aceptaron la oferta en estas pala-bras: ‘ ‘ Confirmam.os Esmoris.” En realidad antes de esa fecha los agentes, anticipando la ratificación o tal vez porque creyeron que estaban autorizados, habían hecho un docu-mento de venta o 4‘Vendí” a Esmoris & Co. Esta acepta-ción fué comunicada a Esmoris & Co. y el contrato de mo-mento por lo menos se consideró cerrado. Cuando los ape-lantes se apercibieron del error escribieron a M. E. Alcaraz & Co. diciéndoles que el precio del arroz había subido y que harían responsable a los agentes por la diferencia de un dólar por saco. Entonces empezaron negociaciones por las que M. E. Alcaraz & Co. procuraron que Esmoris & Co. acep-tara el precio aumentado de $7.10. Ellos se negaron. La negativa fué comunicada a los apelantes. Finalmente los ■ agentes y Esmoris & Co. se reunieron y Esmoris & Co. con-vino aceptar el precio de $7.10 pero haciendo responsable por la diferencia a M. E. Alcaraz & Co. Mientras tanto D. S. Stern & Co. creyendo que no había habido acuerdo, con-signaron la mercancía ya embarcada a otra firma o firmas. Iiay prueba tendente a demostrar que M. E. Alcaraz & Co. enseñáron el cable de aceptación a Esmoris & Co. y también el cable en el cual Stern & Co. decían que harían responsable del error a sus agentes. No hay duda alguna de que cuando la aceptación vino Esmoris & Co. no tenían ningún conoci-miento del error cometido por M. E. Alcaraz & Co. Al pa-recer basado en este alegado contrato Esmoris & Co. vendió *643o prometió vender 500 sacos de arroz a otra mercantil al precio de $10.50 el saco. Este era el precio en el mercado, según deducimos hasta la fecha en que los apelantes negaron la existencia del contrato.
Hay alguna duda de si hubo algún contrato entre las par • tes hasta la fecha del cable de aceptación. Esto al parecer ratificó el acto de los agentes al hacer el documento de venta. También Stern & Co. escribieron a Esmoris & Co. confir-mando la oferta pero al precio de $7.10. De modo que no hay duda alguna de que los agentes tenían facultades para vender a $7.10. Ellos dieron un precio equivocado pero eran indiscutiblemente los agentes. Asimismo cuando los man-dantes se apercibieron del error no negaron entonces la exis-tencia del contrato sino que hicieron responsable a los agen-tes. Dentro de las circunstancias creemos que el siguiente principio es claramente de aplicación.
“Cuando el mandante por su acto voluntario coloca al agente en una situación tal que una persona de ordinaria prudencia enten-dida en los usos del negocio y naturaleza del negocio en particular está justificada en suponer que tal agente tiene facultades para rea-lizar un acto en particular y por tanto negocia con el agente, el mandante está impedido en cuanto a terceros de negar la facultad del agente.” 21 E. C. L. 907.
Yéase también 2 C. J. 564.
Cuando Esmoris & Co. trataron primero de comprar, el precio del mercado era alrededor de $5.75, según tiende a mostrar la prueba. No hay cuestión alguna de que Stern & Co. adoptaron su resolución definitiva de no hacer entrega a Esmoris & Co. cuando el precio del mercado había subido a más de $10. Mientras tanto sus agientes estaban en nego-ciaciones 'y finalmente llegaron a un acuerdo. Si hubo al-guna carencia de facultades antes creemos que es claro que los agentes estaban facultados para cerrar el negocio a $7.10 como lo demuestran las numerosas cartas y cables en los cuales los agentes aparecen tratando de efectuar un arreglo *644al precio de $7.10 y la facultad de ellos para proceder así no fue negada. 1
No habiéndose alegado error en cuanto a la concesión de daños que fué calculada sobre la diferencia entre $7.10 que era el precio del contrato concertado y el precio del mercado de $10.50, la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcliison.